Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 15, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159432 & (16)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  JULIE MEIER, as Next Friend of BENJAMIN                                                             Richard H. Bernstein
  MEIER, LAURA ABEL-SLATER, as Next                                                                   Elizabeth T. Clement
  Friend of MARIAH MARTINEZ and MONICA                                                                Megan K. Cavanagh,
                                                                                                                       Justices
  MARTINEZ, TARA ORTA, as Next Friend of
  MIRANDA TORRES, REBECCA DREWYOUR,
  as Next Friend of LINDSEY DREWYOUR,
  JENNIFER HOLLEY as Next Friend of
  ZACHARY HOLLEY, and URSULA LINZELL,
  as Next Friend of CLAIRE LINZELL,
               Plaintiffs-Appellees,
  v                                                                SC: 159432
                                                                   COA: 346443
                                                                   Wayne CC: 08-116530-NH
  DR. YASSER AWAAD, MD, OAKWOOD
  HEALTHCARE, INC., d/b/a OAKWOOD
  HOSPITAL AND MEDICAL CENTER,
  OAKWOOD HEALTHCARE, INC., d/b/a
  OAKWOOD HEALTHCARE SYSTEM,
  OAKWOOD UNITED HOSPITALS, INC.,
  YASSER AWAAD, MD, PC, GREAT LAKES
  PEDIATRIC NEUROLOGY, PC, and
  OAKWOOD PROFESSIONAL BILLING, LLC,
  d/b/a OAKWOOD GROUP V, LLC,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 12, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 15, 2019
         d0514
                                                                              Clerk